DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
In the amendment dated 6/27/2022, the following has occurred: Claims 1 and 2 have been amended; Claim 4 has been added.
Claims 1-4 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to require “both side surfaces of the base portion are perpendicular to a bottom portion of the base portion, wherein the inner side surfaces of the one of the projections are perpendicular to the bottom portion of the base portion, and wherein the part of one of the side surfaces of the base portion abuts the inner side surface of the respective one of the projections in the arrangement direction.” Previously cited Ono (JP H07-130353) and Park (US 2015/0079447) teaches supports for bus bars that can be arbitrarily differentiated into a “base portion” and a “support portion” as claimed. Ono further teaches that the inner side surfaces of the projections are perpendicular to the bottom portion of the base portion and the both side surfaces of the base portion are perpendicular to a bottom portion of the base portion, in effect requiring a stepped projection rather than a curved projection, as shown in e.g. instant Fig. 6 which can be compared to Fig. 2 of Ono:

    PNG
    media_image1.png
    263
    368
    media_image1.png
    Greyscale

But Ono does not teach that the part of one of the side surfaces of the stepped base portion abuts the inner side surface of the respective one of the projections in the arrangement direction. Park does not remedy this, and neither does Shimizu, which teaches a projection supporting a bus bar without a stepped base portion. The cited prior art of record does not appear to teach or render obvious the claimed combination of features, particularly that the side surface of the stepped base portion abuts the inner side surface of the projections, even if it might have been obvious for the bus bar to touch the top of the stepped base shown in Fig. 2 of Ono depicted above, either through normal manufacturing tolerance ranges or through normal movement of the parts during use. The instant specification indicates that the side surface abutting the bus bar prevents “excessive displacement” as compared to the prior art (see para 0058 of instant PGPub US 2020/0403207). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723